JANVIER, Judge.
This is the suit referred to in the matter of Kline v. Globe Automobile Finance Company, La.App., No. 20,842, 100 So.2d 517. In this suit, which was consolidated with that in which Malcolm S. Kline is plaintiff, Globe Automobile Finance Company is seeking to recover the amount due on the mortgage note given by Kline. In our opinion in the case of Kline v. Globe Automobile Finance Co., wé set forth all of the facts and reasons for the conclusions reached here as well as there.
For the reason given in that case, it is now ordered, adjudged and decreed that the judgment be amended so as to read as follows: It is ordered, adjudged/and decreed that there be judgment in favor of plaintiff, Globe Automobile Finance Company, a partnership composed of Thomas D. Harris, Sr., and Harry H. Blanke, and against the defendant, Malcolm S. Kline, in the full sum of $632.50, with legal interest from judicial demand until paid, the amount of this judgment to be due and payable only out of such amount as may be recovered by Kline v. Globe Automobile Finance Company, La.App., No. 20,842, 100 So.2d 517. All costs are to be paid by Globe Automobile Finance Company.
Amended and affirmed.